


117 HR 1511 IH: MBS Must Be Sanctioned Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1511
IN THE HOUSE OF REPRESENTATIVES

March 2, 2021
Ms. Omar introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To impose sanctions with respect to the Crown Prince of Saudi Arabia, Mohammed bin Salman bin Abdulaziz Al Saud.


1.Short titleThis Act may be cited as the MBS Must Be Sanctioned Act or MBS MBS Act. 2.Imposition of sanctions with respect to the Crown Prince of Saudi Arabia, Mohammed bin Salman bin Abdulaziz Al Saud (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to the Crown Prince of Saudi Arabia, Mohammed bin Salman bin Abdulaziz Al Saud.
(b)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of Mohammed bin Salman bin Abdulaziz Al Saud if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(2)Ineligibility for visas, admission, or parole
(A)Visas, admission, or paroleMohammed bin Salman bin Abdulaziz Al Saud is— (i)inadmissible to the United States; 
(ii)ineligible to receive a visa or other documentation to enter the United States; and  (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(B)Current visas revoked
(i)In generalThe visa or other documentation issued to Mohammed bin Salman bin Abdulaziz Al Saud shall be revoked regardless of when the visa or other entry documentation is or was issued.  (ii)Immediate effectA revocation under clause (i) shall—
(I)take effect immediately; and (II)cancel any other valid visa or entry documentation that is in Mohammed bin Salman bin Abdulaziz Al Saud’s possession. 
(c)Implementation; penalties
(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this section. (2)PenaltiesA person that violates, attempts to violate, or causes a violation of subsection (b)(1), or any regulation, license, or order issued to carry out that subsection, shall be subject to the penalties set forth in subsections (b) and (c) of section 2016 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person who commits an unlawful act described in subsection (a) of that section. 
(d)Exceptions
(1)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (b)(2) shall not apply if admitting or paroling Mohammed bin Salman bin Abdulaziz Al Saud into the United States is necessary— (A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or
(B)to carry out or assist law enforcement activity in the United States.  (2)Exception related to the importation of goods (A)In generalThe authorities and requirements to impose sanctions authorized under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.
(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.  (e)Termination of sanctionsThe President may terminate the application of sanctions under this section if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination takes effect that—
(1)credible information exists that Mohammed bin Salman bin Abdulaziz Al Saud was not involved in the murder of Jamal Khashoggi, or any other instances of forced disappearance, torture, ex­tra­ju­di­cial killing, or other grave human rights violations; (2)Mohammed bin Salman bin Abdulaziz Al Saud has been prosecuted appropriately for the murder of Jamal Khashoggi, and all other applicable instances of forced disappearance, torture, ex­tra­ju­di­cial killing, or other grave human rights violations; and
(3)Mohammed bin Salman bin Abdulaziz Al Saud has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the murder of Jamal Khashoggi and any other instances of forced disappearance, torture, ex­tra­ju­di­cial killing, and other grave human rights abuses, and has credibly committed to not engage in such activities in the future. (f)Regulatory authority (1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall promulgate such regulations as are necessary for the implementation of this section.
(2)Notification to CongressNot less than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and an identification of the provisions of this section that the regulations are implementing. (g)DefinitionsIn this section:
(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).  (2)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
(3)United States personThe term United States person means— (A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;
(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such entity; or (C)any person in the United States.

